
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1291
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Arcuri submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for designation of the
		  week beginning May 9, 2010, as National Nursing Home Week.
	
	
		Whereas more than 1,500,000 elderly and disabled
			 individuals receive care daily in the nearly 16,000 nursing facilities in the
			 United States;
		Whereas the annual celebration of National Nursing Home
			 Week invites people in communities nationwide to recognize nursing home
			 residents and staff for their contributions to their communities;
		Whereas the theme for National Nursing Home Week in 2010
			 is Enriching Every Day, honoring those who are “Enriching Every
			 Day” for others, thus adding value to life and overcoming many of the
			 infirmities of age and disability;
		Whereas nursing homes are intimate communities where acts
			 of caring, kindness, and respect are the norm;
		Whereas the positive bond that naturally develops between
			 patients and their caregivers is established, patients experience not only
			 better physical care and healing, but also enrichment of the mind, heart, and
			 spirit, which is an affirmation of their value;
		Whereas National Nursing Home Week recognizes the people
			 who provide care to the Nation's most vulnerable population; and
		Whereas the week beginning May 9, 2010, would be an
			 appropriate week to designate as National Nursing Home Week: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of a National
			 Nursing Home Week;
			(2)recognizes that a
			 majority of people in the United States, because of social needs, disability,
			 trauma, or illness, will require long-term care services at some point in their
			 lives;
			(3)honors nursing
			 home patients and the people who care for them each day, including family
			 members, volunteers, and dedicated long-term care professionals, for their
			 contributions to their communities and the United States; and
			(4)encourages the
			 people of the United States to observe National Nursing Home Week with
			 appropriate ceremonies and activities.
			
